.HYDE, J.
(concurring). — I would adopt the opinion of Van Osdol, C., as the opinion of the Court en Banc. I distinguish this case from Link Belt Machinery Co. v. Hughes, 195 Ill. 413, 63 N. E. 186, because there the claimant charged, from the beginning of the receivership, that the creditor, who brought about the receivership, did so wrongfully and in collusion with the debtor and for the purpose of hindering and delaying other creditors. It was held that claimant (for priority on his rent claim) was not estopped, by intervening in the receivership, from recovering from such creditor the amount due him for his rent. However, the claimant alleged in his intervening petition (asking leave to proceed against the property) that the receivership was the result of such fraud and collusion. Thus he was claiming a wrongful receivership from the start. This was likewise true in K. C. Oil Co. v. Harvest Oil & Gas Co., 80 Okla. 61, 194 P. 228, where the question of wrongful receivership was raised in the first pleading by allegations that the receiver was illegally appointed without any grounds and that the “whole receivership was a scheme and conspiracy entered into by plaintiff and defendant, ’ ’ against the answering co-defendant.
The situation of Harbin in this case is very different. Harbin did not claim from the start that this receivership was void. Instead he voluntarily came into it, seeking affirmative relief in it without attacking its validity, and agreeing to, or at least not contesting, the consolidation of the injunction ease with it. Furthermore, the in*1128junction suit (which was-begun before the receivership) was proper because Harbin had no right to foreclose under the power of sale in his trust deed, as Harbin recognized in his petition for a judicial sale and as this Court held in United Cemeteries v. Strother, 332 Mo. 971, 61 S. W. (2d) 907. In that case we said his own acts, in joining in and consenting to the establishment of a cemetery on the land, “furnish the reason for a judicial sale under the sanction and conditions imposed by the court rather than an unrestricted sale under the power contained in the deed of trust.” Thus it was the proper injunction case as well as the improper receivership that held up the sale of the land at least until our decision in 1933; and Iiarbin was properly in court during that period whether he intervened in the receivership case or not. By voluntarily intervening in the receivership case without claiming it was wrongful or void, and thereafter participating in it, for a period longer than the period of statutory limitations for bringing an action for wrongful receivership, without raising the question of its being improper or void, it is my view that he should be held to be estopped. To preserve the issue of wrongful receivership as a basis for a future action, he should have raised that question 'at the earliest opportunity. It is my view that he raised it too late.